Citation Nr: 0417178	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-04 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for right ankle 
sprain.

2.  Entitlement to service connection for right ankle sprain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from October 1968 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.


FINDINGS OF FACT

1.  In January 1974, the RO denied service connection for 
residuals of a right ankle sprain and notified the veteran of 
his appeal rights.

2.  The evidence added to the record since the January 1974 
decision is relevant and probative of the issue at hand.

3.  A chronic right ankle sprain was manifest during service.


CONCLUSIONS OF LAW

1.  The January 1974 RO rating decision denying service 
connection for right ankle sprain with tear, calcaneofibular 
ligament is final.  New and material evidence sufficient to 
reopen the claim has been received.  38 U.S.C. § 4005 (1970), 
5108 (West 2002); 38 C.F.R. §§ 3.156 (1999),  19.118, 19.153 
(1974).

2.  A chronic right ankle sprain was incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The claim is being allowed.  Therefore, omission of a 
discussion of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [now 
codified at 38 U.S.C.A.  § 5100 et seq. (West 2002)] is not 
prejudicial to the veteran.  

Analysis

Service connection for residuals of a right ankle sprain was 
denied in January 1974.  The veteran was informed of the 
decision and had appellate rights the same month.  The 
veteran did not appeal that decision, and it became final.  
38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 19.118, 19.153 (1974).

However, a claim may be reopened if new and material evidence 
is received. 

Under the applicable version of 38 C.F.R. § 3.156, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered.  It is material when it is relevant and 
probative, and is so significant that it must be considered 
in order to fairly evaluate the merits of a claim.  38 C.F.R. 
§ 3.156 (1999).  

At the time of the January 1974 decision, there was of record 
an October 1968 service medical record showing complaints of 
a painful right ankle; an August 1972 service discharge 
examination report which indicates that clinical evaluation 
of the veteran's lower extremities and feet was normal; an 
April 1973 VA Form 21-526 in which the veteran had indicated 
that he had right ankle sprains early and often beginning in 
October 1968; and a November 1973 VA examination report.  The 
November 1973 VA examination report notes a history of a 
sprain of the right ankle when the veteran stepped in a hole 
in boot camp and that the ankle tended to give way under him 
unless he wore foot gear which supported it.  Clinically the 
right ankle was slightly larger than the left.  
Fibulocalcaneal ligaments were weak, and the right foot 
inverted with a palpable click when it was manipulated 
passively.  There was no restriction of motion.  The 
diagnosis was residuals of a right ankle sprain with tear of 
the fibulo-calcaneal ligament.  

Since that decision, additional evidence has been received.  

In March 1999, the veteran indicated that he spent 180 days 
in Roc Soy, Vietnam where there was combat, and that there 
was other combat while he was attached to the U.S.S. 
Westchester County (LST 1167) in the Gulf on Tonkin.  Also, 
they had received incoming mortar fire the night of his 
arrival to Da Nang.  He indicated that he re-sprained his 
ankle while running on the wooden deck of the Roc Soy base, 
and that a corpsman looked at it and issued an Ace bandage 
and showed him how to wrap the ankle, and after a day or two 
the pain went away.  

The veteran in his March 1999 statement went on to state that 
the ankle was resprained again on a training mission at 
Fujiama Beach, Japan, while attached to Beach Master Unit 
One.  The corpsman issued an Ace bandage.  The ankle was 
again sprained when he was being dropped from a helicopter 
via cable onto the deck of LST 1167.  Again the corpsman 
issued an Ace bandage.  

The veteran went on to state in March 1999 that the ankle was 
again sprained while he was attached to LST 1167 as Sopa 
Admin in Hong Kong.  Typhoon Rose hit while they were there 
and while he was moving from the radio shack to the bridge 
his ankle gave way due to his motion and the motion of the 
ship, causing a much worse sprain.  He had to stay off of it 
for a couple of days.  He used the Ace bandage issued by the 
ship's corpsman.  He stated that there were many other times 
during his naval active duty and since, when his ankle just 
gave away.  It gives away now at least once a month and 
causes daily pain.

In August 1999, D.R. indicated that during his enlistment he 
was stationed with the veteran, in various service schools at 
NTC San Diego and Coronado Island, and Nha Be Republic of 
Vietnam.  While they were stationed together, he witnessed 
the veteran having trouble with his ankle on numerous 
occasions.  One time in particular they were assigned to 
clean up the cold food storage area in Da Nang, Republic of 
Vietnam, after a mortar attack the prior night.  The veteran 
twisted his ankle while moving debris and loading frozen food 
on to the trucks that they were taking to the ships in the 
harbor.  Another time the veteran sprained that same ankle 
while playing volleyball on base.  He stated that the veteran 
was indeed having trouble with his ankle when they were 
stationed together in the navy.  

A May 2001 VA podiatry clinic report shows an assessment of 
ankle sprain, calcaneal fibular ligament.

The evidence received is new and material.  Previously, the 
December 1973 VA examination report was evidence of a right 
ankle sprain disability, but there was no accepted evidence 
of in-service right ankle injuries.  Now, there is evidence 
corroborative of in-service right ankle injuries.  
Accordingly, the claim is reopened.  

In light of all of the evidence, the Board concludes that 
service connection is warranted for right ankle sprain.  

The evidence reflects that in October 1968 the veteran was 
seen for complaint of a painful right ankle with a report of 
trauma with torn ligaments three weeks earlier.  Thereafter, 
the veteran filed a claim for service connection shortly 
after service and post-service VA examinations disclose 
residuals of a right ankle sprain.  Supporting the medical 
records are lay statements from the veteran and a buddy, 
corroborating in-service difficulties with the ankle, which 
the Board finds credible.

The Board accepts the evidence of in-service right ankle 
injuries and chronic residuals therefrom as satisfactory. 

The details provided by the veteran, by Mr. R., and by the 
service records and the December 1973 VA examination report 
show that the veteran sprained his right ankle in service and 
has residual disability.


ORDER

The claim for service connection for right ankle sprain is 
reopened. 

Service connection for right ankle sprain is granted.  





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



